Citation Nr: 0932165	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  06-22 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to vocational rehabilitation benefits and 
training, as a paralegal (a non-lawyer legal assistant) under 
Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from May 1955 to October 
1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision of the Department 
of Veterans Affairs (VA) Vocational Rehabilitation and 
Counseling (VR&C) division of the Regional Office (RO) in 
Milwaukee, Wisconsin, which denied the benefit sought.  

The Veteran testified before the undersigned at a Travel 
Board hearing in April 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking entitlement to vocational 
rehabilitation and employment services pursuant to Chapter 
31, Title 38, United States Code.  The purpose of training 
and rehabilitation benefits provided in Chapter 31, Title 38, 
United States Code, is to provide for all services and 
assistance necessary to enable veterans with service-
connected disabilities to achieve maximum independence in 
daily living, and to the maximum extent feasible, to become 
employable and to obtain and maintain suitable employment.  
38 U.S.C.A. § 3100 (West 2002).  As applicable in this case, 
the aim of the provision is to provide such services 
necessary to enable veterans with service-connected 
disabilities to become employable and to obtain and maintain 
suitable employment.  

A veteran who meets the criteria for basic entitlement may be 
provided a program of rehabilitative services which may 
include medical, diagnostic, counseling, educational, 
vocational, and/or employment services, among other services, 
as are determined to be needed and appropriate.  38 C.F.R. § 
21.35(i) (2008).

The regulations provide that, during evaluation and planning 
status, it should be determined whether the veteran has an 
employment handicap under 38 C.F.R. 
§  21.40(b), and whether achievement of a vocational goal is 
feasible.  See 38 C.F.R. §§ 21.184(a)(1), 21.50 (2008).  When 
a decision concerning achievement of a vocational goal cannot 
be made during the initial evaluation, 38 C.F.R. § 21.74 
provides for an extended evaluation, and the veteran's case 
may be assigned to "extended evaluation status."  See also 38 
C.F.R. §21.188 (2008).   38 C.F.R. § 21.51(g) (2008) states 
that if a veteran is found to not have an employment 
handicap, a separate determination of his eligibility for 
employment assistance will be made under 38 C.F.R. § 21.47 
(2008).

Under 38 C.F.R. § 21.1, a service-disabled veteran must meet 
three basic requirements to be eligible for receipt of 
Chapter 31 vocational rehabilitation benefits: 

(1)  VA must find that the Veteran has basic entitlement 
to services as prescribed by 38 C.F.R. § 21.40;
(2)  The services necessary for training and 
rehabilitation must be identified by VA and the Veteran; 
and 
(3)  An individual written plan must be developed by VA 
and the Veteran describing goals of the program and the 
means through which these goals will be achieved.

38 U.S.C.A. § 3102; 38 C.F.R. §§ 21.1(b)(1-3),  21.40.  

Regarding the first requirement, as pertinent to this case, 
basic entitlement to services under 38 C.F.R. § 21.40, 
requires that the following two conditions are met:

(1)  The Veteran has a service-connected disability, and 
the disability is rated either 20 percent or more; or, 
if the Veteran filed an original claim prior to November 
1, 1990, the disability is rated at a compensable level 
which may be less than 20 percent.
(2)   The Veteran is determined to be in need of 
rehabilitation to overcome an employment handicap.

An "employment handicap" is defined as an impairment of a 
veteran's ability to prepare for, obtain, or retain 
employment consistent with such veteran's abilities, 
aptitudes, and interests.  38 C.F.R. § 21.35(a).  The 
essential purpose of Chapter 31 benefits is to enable 
veterans with service-connected disabilities to prevail over 
an employment handicap, and thereby become employable and to 
obtain and maintain suitable employment consistent with the 
veteran's abilities, aptitudes, and interests.  38 U.S.C.A. § 
3100 (West 2002).  

The term "vocational goal" is defined by statute as gainful 
employment consistent with the veteran's abilities, 
aptitudes, and interests.  38 U.S.C.A. § 3101(8).  Part of 
the goal of Chapter 31 for a veteran is to enable the 
Veteran, "to the maximum extent feasible, to become 
employable and to obtain and maintain suitable employment."  
38 U.S.C.A. § 3100.  

Essentially, the VR&C's denial of the Veteran's claim was 
based on the determination that, while the Veteran had an 
employment handicap, his vocational goal was not reasonably 
feasible.  The term "achievement of a vocational goal is 
reasonably feasible" is defined under 38 C.F.R. 
§ 21.35(h)(2).  Under that provision, in order to find that 
the achievement of a particular vocational goal is reasonably 
feasible, the facts must show that the effects of the 
veteran's service-connected and non-service-connected 
disabilities, when considered in relation to his 
circumstances, do not prevent successful pursuit of a 
vocational rehabilitation program and successful employment.  
38 C.F.R. § 21.35(h)(2).  

VA shall determine the reasonable feasibility of achieving a 
vocational goal in each case in which a veteran has either an 
employment handicap, or a serious employment handicap.  38 
C.F.R. § 21.53(a).  The criteria for determining that the 
achievement of a vocational goal is reasonably feasible for 
the Veteran are: 

(1) a vocational goal must be identified; 
(2) the veteran's physical and mental conditions must 
permit training to begin within a reasonable period; and 
(3) the veteran must possess the necessary educational 
skills and background to pursue the goal, or will be 
provided service by VA to develop such necessary skills 
as part of the program.  

38 C.F.R. § 21.53(d).

The veteran's current combined service-connected disability 
rating is 20 percent.  The Veteran also has a number of other 
significant disorders that are not service-connected.  
Altogether, these disorders and the Veteran's service-
connected disabilities result in an employment handicap.  
This is not in dispute.  In a May 2002 report titled 
counseling synthesis-narrative summary, the VA counseling 
psychologist determined that the Veteran had an impairment of 
employability due in part to service-connected disability.  
Based on the foregoing, the Veteran is in need of 
rehabilitation to overcome an employment handicap.  

The VA counseling psychologist responsible for the VR&C's 
July 2002 decision denying the current claim on appeal, made 
reference to the Veteran's 18-year involvement with VA 
counselors as a basis for finding the Veteran's achievement 
of his vocational goal was not reasonably feasible.  

The July 2002 decision was based on that counseling 
psychologist's findings, which are contained in a counseling 
record-narrative report dated at the time of the decision.  
In that report the counseling psychologist noted that the 
Veteran continued to express a vocational interest in 
participating in a two-year paralegal technician program at 
the Milwaukee Area Technical College.  

The counseling psychologist stated that "while the Veteran 
demonstrates the interest, aptitude, and ability to pursue 
such program academically, this would not be an appropriate 
program for him for a number of reasons".  The counseling 
psychologist enumerated reasons for this as:

(1) The job outlook for two-year paralegal graduates in 
this local market is poor because of the surplus of 
professionally trained lawyers who often start working 
in this area as paralegals.
(2) The Veteran had not been successful in Chapter 31 
supported training previously provided to him on the 
terminal curricular level. 
(3) Were the Veteran to complete such a program 
successfully, he would be 67 years old on completion. 

The counseling psychologist further opined that, in addition 
to the specific career objective of paralegal being 
unsuitable for the Veteran, the Veteran's successful 
completion of any vocational goal was not reasonably 
feasible.  The counseling psychologist stated that this 
determination was based on a review of:

(1) the Veteran's 18-year involvement with VA 
counselors, 
(2) a medical consultant's opinion, 
(3) a determination by the Social Security 
Administration, and 
(4) a recent comprehensive vocational evaluation at 
Goodwill-Milwaukee.

Review of the records associated with these bases shows that 
basically, as of the time of the July 2002 decision at the 
RO, the Veteran's main deficiency making achievement of the 
Veteran's vocational goal not reasonably feasible for him, 
was a behavioral/mental condition.  Based on such evidence 
the counseling psychologist  determined that training and 
other rehabilitation services would not be successful.  See 
38 C.F.R. § 21.53(d).  As reflected in some of the evidence 
on file at the time of the July 2002 decision, VA counseling 
psychologists have pointed to the Veteran's lack of sobriety 
as a problem impacting the feasibility of achievement of a 
vocational goal.

The record shows that at the time of the July 2002 decision, 
the Veteran had had a long history of poor compliance with VA 
counselors, such as showing up late or not at all.  VA 
treatment and examination records throughout the period of 
the late 1990s and early 2000s up to the time of the RO's 
July 2002 decision show that the Veteran's noncompliance with 
requirements of the vocational rehabilitation programs had 
little to do with any physical impairment, but rather had 
mostly to do with his behavior in the noncompliance with the 
counseling process requirements.  VA medical records during 
this period show that the Veteran's behavioral problems were 
attributable in large part to the severity of diagnosed 
mental/psychiatric disorders during that time, and in 
particular, significant alcohol abuse symptoms. 

VA treatment records in the late 1990s and early 2000s 
included numerous diagnoses of psychiatric conditions 
including anxiety/mood disorder, depressive disorder, 
possible PTSD, rule out psychosis, alcohol abuse, and 
polysubstance abuse.  A May 2000 VA psychiatric outpatient 
note contains a history that at that time the Veteran had 
recently been diagnosed as having alcohol dependence, and 
psychosis.  

The severity of veteran's psychiatric disability picture at 
the time of the RO's July 2002 decision denying this claim is 
reflected in a May 2002 VA mental health clinic initial 
assessment, and a September 2002 VA psychiatry outpatient 
note.  Both of these VA treatment records show that the Axis 
I diagnosis was anxiety/mood disorder not otherwise 
specified, and polysubstance abuse.  On Axis IV, the 
treatment provider noted problems with relationships, legal 
problems, and problems with employment; with limited social 
support.  

On Axis V, the provider assigned a Global Assessment of 
Functioning (GAF) score of 40, reflecting substantial 
psychiatric impairment at that time-that there was some 
impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood; and the Veteran was 
unable to work.  See Diagnostic and Statistical Manual for 
Mental Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM- IV).

Overall, the clinical records during the period up to the 
time of the RO's July 2002 decision show the considerable 
severity of the Veteran's psychiatric/alcohol abuse, which 
adequately explains the Veteran's behavioral problems that 
resulted in his noncompliance, and ultimately VR&C's finding 
that achievement of his vocational goal was not reasonably 
feasible for the Veteran at that time.

In contrast, the record since that decision reflects a 
significant improvement in the Veteran's 
psychiatric/behavioral condition impacting the feasibility of 
achievement of a vocational goal.  Review of private records 
of treatment and VA examination reports since 2002 show in 
contrast, that the Veteran was not reporting complaints, nor 
were there findings, referable to a psychiatric or 
alcohol/substance abuse problem.  

Private records of treatment from Abalo Nunyakpe, M.D., dated 
from June 2004 to August 2006 show that Dr. Nunyakpe 
specifically noted on psychiatric history review that there 
was no recent history of: hyperventilation, prolonged 
insecurities, persistent or recurrent depression, initial or 
fragmented sleep disturbances, inappropriate or excessive 
irritability, excess or persistent indecisiveness, 
inappropriate shyness, visual, auditory or tactile 
hallucinations, excessive use of alcohol, use of illicit 
drugs, suicidal ideation, persistent worrying, obsessive 
tendencies, manic depressive episodes or illness, diagnosis 
of MPD (multiple personality disorder), panic attacks, drug 
additions or dependencies, or compulsive tendencies.  The 
Veteran did have complaints of "anxiousness/stress-
occasional-stable."  Review of these treatment records show 
that the examiner made no reference to any findings of 
alcohol abuse problems or behavior problems otherwise.  

The report of the December 2006 VA examination for mental 
disorders shows that the Veteran described his current 
complaints only as having anxiety and depression of a mild 
severity and duration.  He reported that he had worked 
successfully for 40 years as a tailor.  He reported that 
socially everyone was his friend, and that he goes to church 
and to the NAACP each week.  He reported that he was living 
by himself, but participated in social dating.  He had four 
children with whom he had good relations.  The Veteran's main 
complaint was depression.  

On examination, the Veteran demonstrated no impairment of 
thought process; though his communication was a bit 
tangential and he had difficulty responding clearly to fairly 
direct questions.  He demonstrated no sign of delusions or 
hallucinations, and his behavior was appropriate.  He did not 
appear anxious or depressed, but he did endorse having 
ongoing anxiety, nervousness, and stress.  He was oriented to 
person, place, and time.  He described being forgetful; but 
otherwise denied any significant memory loss or impairment, 
obsessive or ritualistic behaviors, panic attacks, or 
impaired impulse control.  The rate and flow of his speech 
were within normal limits.  The Veteran described that he had 
ongoing depression, but he was not able to articulate any 
symptoms he had.  He reported that he worried about 
everything.  He denied having any current use of alcohol or 
other drugs.  

The report contains an Axis I diagnosis of anxiety disorder, 
not otherwise specified.  On Axis IV, the diagnosis was that 
the Veteran had mild psychosocial and environmental problems, 
including medical issues; and that he lives alone.  On Axis 
V, the GAF score for anxiety disorder, not otherwise 
specified, was 65.  

The reports of the three VA examinations in December 2006 and 
January 2007 show no indications of any of the behavior-
related problems associated with the noncompliance-type 
behavior shown throughout the earlier record in 2002 and 
before.  There is no indication that the Veteran ever arrived 
late or previously missed an appointment for any of these 
examinations.  The report of the January 2007 VA joints 
examination shows that the Veteran reported that he was 
currently working as a volunteer in an office, and that he 
did paperwork and used a computer in that work.  He reported 
that some of the volunteer activities were only limited by 
his wrist, hand and arm symptoms.

In sum, the evidence of record shows that at the time of the 
June 2002 decision by the VA counseling psychologist, the 
Veteran did previously have mental conditions consistent with 
the finding that achievement of a vocational goal was not 
reasonably feasible.  The competent evidence of record in 
recent years since 2002, however, is not clear on this point, 
but shows a significant improvement in the Veteran's 
pertinent condition.  The more recent evidence since the 2002 
decision shows a significant improvement in the Veteran's 
condition as it pertains to the question of whether his 
achievement of his vocational goal is reasonably feasible.  
The current GAF score of 65 reflects merely some mild 
symptoms or some difficulty in social, occupational, or 
school functioning, but that the veteran is generally 
functioning pretty well. 

The clinical records since the last evaluation by the 
counseling psychologist in 2002 reflect that the Veteran's 
mental condition has improved significantly since then.  The 
counseling psychologists of the Vocational Rehabilitation and 
Counseling division of the RO are in the most favorable 
position to observe and make findings regarding the Veteran's 
current condition and to provide an opinion on the question 
of whether his achievement of his vocational goal is 
reasonably feasible.  Because of this, the Board gives great 
deference to their opinions and findings, and therefore, a 
Remand to the RO is necessary in order to obtain such opinion 
on this matter. 

Notably, even at the time of the July 2002 decision, signed 
by a VA counseling psychologist who evaluated the Veteran on 
this matter, that psychologist found that the Veteran 
demonstrated the interest, aptitude, and ability to pursue 
such program academically (a two-year paralegal technician 
program at the Milwaukee Area Technical College).  This 
finding is consistent with the definition of the term 
"vocational goal", which by statute is defined as gainful 
employment consistent with the veteran's abilities, 
aptitudes, and interests.   38 U.S.C.A. § 3101(8).  
 
Though the Veteran is shown to be still in need of 
rehabilitation to overcome an employment handicap, an 
evaluation of the Veteran needs to be completed to determine 
whether he has met the conditions making the achievement of 
his vocational goal at least reasonably feasible.  He has 
identified his vocational goal, which has been his goal since 
the 1980s.  He is not shown currently to have any physical 
conditions that would not permit training to begin.  But a 
competent opinion is needed on the question of whether his 
mental condition, to include the necessary educational skills 
and background, would permit this.  Notably, some college 
records on file and statements made during the most recent VA 
examination suggest the veteran may have made some progress 
toward his vocational goal in the intervening years since 
2002.  If any necessary skills are missing, it must be 
determined whether such skills are not more than VA services 
can assist him in developing as part of the vocational 
rehabilitation program.  

In the 2002 decision the RO found the Veteran's career goal 
of paralegal (a non-lawyer legal assistant) to be unsuitable 
for the following reasons: due to considerations of the poor 
potential job market for the chosen profession, given an 
asserted surplus of competitors for positions at that time; 
and, apparently, due to the expected poor potential for the 
Veteran to attain a position at his age.  

The Board is not convinced that these should be considered 
wholly legitimate criteria in determining whether a grant is 
warranted.  First, job markets continually change over time; 
what is a good career choice in terms of the market before an 
educational program begins may become a bad one by the time 
of completion of the educational program, and vise versa.  
One cannot absolutely choose a career on the basis of unknown 
future market conditions.  A paralegal career is not one that 
is obsolete or likely to be.  Second, as to the Veteran's 
advanced age, there is no absolute rule on when a particular 
person should stop working or to change career paths; and 
legal criteria do not address this matter.  

In the end, the purpose and goal of VA's Chapter 31 program 
is to provide for all services and assistance necessary to 
enable veterans with service-connected disabilities to 
achieve maximum independence in daily living and, to the 
maximum extent feasible, to become employable and to obtain 
and maintain suitable employment.  38 U.S.C.A. § 3100 (West 
2002).  

Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, request copies 
of any relevant and outstanding private 
and/or VA medical records of treatment.  

2.  The RO should schedule a vocational 
rehabilitation assessment by a counseling 
psychologist in the Vocational 
Rehabilitation and Employment Division of 
the RO, for the purpose of obtaining an 
opinion as outlined below on the current 
feasibility of the Veteran achieving his 
vocational goal of becoming a paralegal.   

If, after an initial assessment is 
completed, this opinion (decision) 
reasonably cannot be made on the basis of 
information developed during the initial 
evaluation, then an extended evaluation 
should be conducted for the purpose of 
determining the current feasibility of the 
Veteran achieving his vocational goal.

Based upon a review of the claims folder 
and evaluation of the veteran, the 
counseling psychologist is asked to 
provide an opinion as to whether the 
Veteran's current disability (service and 
nonservice-connected), when considered in 
relation to the Veteran's circumstances, 
prevents the Veteran from successfully 
pursuing a vocational rehabilitation 
program and becoming gainfully employed in 
an occupation as a paralegal.  
Specifically, the psychologist should 
indicate:  (a) Whether the vocational goal 
identified is consistent with the 
veteran's current abilities, aptitudes, 
and interests; (b) whether the veteran's 
current physical and mental conditions 
permit training to begin within a 
reasonable period; and (c) whether the 
veteran possesses the necessary 
educational skills and background to purse 
the goal, or will be provided service by 
VA to develop such necessary skills as 
part of the program.   

The counseling psychologist should provide 
a detailed rationale for the 
determination.  The counseling 
psychologist should comment on the 
clinical history since June 2002 as 
compared with that before June 2002, as 
outlined in the narrative above. 

3.  Following any additional development 
deemed appropriate by the AMC/RO, and 
ensuring that any actions needed to ensure 
VA's duty to assist and notice obligations 
are accomplished, the RO/AMC should 
readjudicate the claim of entitlement to 
vocational rehabilitation training under 
the terms and conditions of Chapter 31, 
Title 38, United States Code.  If such 
action does not result in a grant of the 
claim, a supplemental statement of the 
case (SSOC) should be issued to the 
veteran and his representative.

If the determination remains unfavorable 
to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time period in 
which to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration.

The veteran is hereby notified that 
failure to report for any scheduled VA 
examination(s) without good cause shown 
may adversely affect the outcome of his 
claim of entitlement to Chapter 31 
Vocational Rehabilitation training, and 
may result in a denial.  38 C.F.R. § 3.655 
(2008).

The RO must ensure that all instructions 
ordered here are undertaken.  If not, take 
corrective action.  See Stegall v. West, 
11 Vet. App. 268 (1998).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

